[Cite as State v. Little, 2020-Ohio-2897.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                   :         OPINION

                  Plaintiff-Appellee,            :
                                                           CASE NO. 2019-T-0067
         - vs -                                  :

TRAYVON D. LITTLE,                               :

                  Defendant-Appellant.           :


Criminal Appeal from the Trumbull County Court of Common Pleas.
Case No. 2018 CR 01059.

Judgment: Affirmed.


Dennis Watkins, Trumbull County Prosecutor; Ashleigh Musick and Ryan J. Sanders,
Assistant Prosecutors, Administration Building, Fourth Floor, 160 High Street, N.W.,
Warren, OH 44481 (For Plaintiff-Appellee).

Stephen A. Turner, Turner, May & Shepherd, 185 High Street, N.E., Warren, OH
44481 (For Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

         {¶1}     Appellant, Trayvon D. Little (“Little”), appeals a judgment in the Trumbull

County Court of Common Pleas sentencing him, following a jury trial, to 11 months in

prison, to be served consecutively to an unrelated term he was already serving at the

time of the offense. We affirm the trial court’s judgment.

         {¶2}     On November 27, 2018, Little was indicted on one count of Harassment

with a Bodily Substance, a felony of the fifth degree in violation of R.C. 2921.38(A)&(D).
At the time of the events leading to the indictment, Little was an inmate at Trumbull

Correctional Institution (“the Prison”) serving a prison term for an unrelated conviction in

Cuyahoga County. The state of Ohio alleged that Little spat in the face of corrections

officer Rachel Blevins following a confrontation. Little pled not guilty to the charge, and

a jury trial lasting two days was held beginning on August 20, 2019.

       {¶3}   The state called two witnesses: (1) the corrections officer that was the

alleged victim of the offense (“Blevins”), and (2) the corrections officer working with her

at the time of the offense (“Watson”). Blevins testified in detail about the escalating

tensions at the Prison leading to her confrontation with Little, the spitting by Little, and

the medical treatment she sought immediately thereafter. The state also presented

video footage of the incident filmed by a fishbowl lens at the Prison overseeing the

entire common area, which Blevins authenticated and narrated for the jury. Watson,

who did not directly witness the spitting itself, testified consistently with Blevins’ account

of the events preceding and subsequent to the confrontation with Little.

       {¶4}   At the end of the state’s case-in-chief, the defense made an oral motion

for acquittal under Criminal Rule 29, which was denied.           The defense then rested

without presenting any witnesses. After deliberations, the jury found Little guilty, and a

sentence of 11 months was imposed, to be served consecutively to the sentence Little

was already serving at the time of the incident.

       {¶5}   Little filed a timely notice of appeal and raises two assignments of error for

our review. We consider the assignments of error out of order.

       {¶6}   Little’s second assignment of error states:




                                              2
             THE JURY’S VERDICT OF GUILTY ON THE COUNT ONE OF
             HARASSMENT WITH A BODILY SUBSTANCE WAS AGAINST
             THE MANIFEST WEIGHT OF THE EVIDENCE.

      {¶7}   “In determining whether the verdict was against the manifest weight of the

evidence, ‘* * *[t]he court reviewing the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. * * *’” (Emphasis sic.) State v. Schlee, 11th Dist. Lake No. 93-L-082, 1994 WL
738452, *5 (Dec. 23, 1994), quoting State v. Davis, 49 Ohio App. 3d 109, 113 (8th

Dist.1988). A judgment of a trial court should be reversed as being against the manifest

weight of the evidence “‘only in the exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St. 3d 380, 387 (1997).

      {¶8}   “Weight of the evidence concerns ‘the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the

other.’” Id. (emphasis sic), quoting Black’s Law Dictionary 1594 (6th Ed.1990).

             ‘The court, reviewing the entire record, weighs the evidence and all
             reasonable inferences, considers the credibility of witnesses and
             determines whether in resolving conflicts in the evidence, the jury
             clearly lost its way and created such a manifest miscarriage of
             justice that the conviction must be reversed and a new trial ordered.
             The discretionary power to grant a new trial should be exercised
             only in the exceptional case in which the evidence weighs heavily
             against the conviction.’
Id., quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). “When a court of

appeals reverses a judgment of a trial court on the basis that the verdict is against the

weight of the evidence, the appellate court sits as a ‘“thirteenth juror”’ and disagrees




                                           3
with the factfinder’s resolution of the conflicting testimony.” Id., quoting Tibbs v. Florida,

457 U.S. 31, 42 (1982).

       {¶9}   Little was charged with Harassment with a Bodily Substance under R.C.

2921.38(A)&(D), which state:

              (A) No person who is confined in a detention facility, with intent to
              harass, annoy, threaten, or alarm another person, shall cause or
              attempt to cause the other person to come into contact with blood,
              semen, urine, feces, or another bodily substance by throwing the
              bodily substance at the other person, by expelling the bodily
              substance upon the other person, or in any other manner. * * *

              (D) Whoever violates this section is guilty of harassment with a
              bodily substance. A violation of division (A) or (B) of this section is a
              felony of the fifth degree. * * *

       {¶10} Little challenges the assertion that he acted with the requisite intent to

constitute a violation of R.C. 2921.38; however, the jury was presented with evidence

and testimony from which they could reasonably conclude that Little acted with intent to

“harass, annoy, threaten, or alarm” Blevins in the present matter.           Both witnesses

testified that the inmates, including Little, were angry with Blevins for enforcing the rules

imposed at the Prison immediately before the confrontation with Little. Blevins testified

from her experience as a corrections officer that inmates showed less respect to female

corrections officers in comparison to their male counterparts. She referred to multiple

statements made by Little indicating his lack of respect for her, specifically, based on

her gender.    Blevins and Watson also both testified, based on their experience as

corrections officers, as to the common motive of inmates to create a distraction in the

common area in order to allow criminal conduct to occur undetected. Here, the video

surveillance footage showed an unidentified inmate stealing an object from a desk




                                              4
immediately after the alleged spitting by Little, which corroborates Blevins’ testimony

that this was Little’s motive and supports a finding of intent.

       {¶11} Further, the video surveillance footage presented to the jury supports the

finding of guilt.   It showed Little approaching Blevins, engaging in dialogue, then

returning a moment later before being escorted from the room by Blevins and Watson.

The video is consistent with Blevins’ written report of the incident—which was presented

to the jury—and also with the testimony she offered at trial. Testimony from Watson

was also consistent with the events he observed both before and immediately following

the confrontation by Little. Based on this testimony and evidence, the jury reasonably

concluded that Little spat in Blevins’ face with intent to harass, annoy, threaten, or alarm

her following escalating tensions and a verbal confrontation between the two. The facts

and evidence presented in the matter sub judice do not support a finding that the jury

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.

       {¶12} Little’s second assignment of error is without merit.

       {¶13} Little’s first assignment of error states:

              THE STATE FAILED TO PRODUCE EVIDENCE THAT WAS
              LEGALLY SUFFICIENT TO SUSTAIN THE JURY’S VERDICT.

       {¶14} “A challenge to the sufficiency of the evidence raises a question of law as

to whether the prosecution met its burden of production at trial.” State v. Bernard, 11th

Dist. Ashtabula No. 2016-A-0063, 2018-Ohio-351, ¶56, citing Thompkins, supra, at 390

and State v. Windle, 11th Dist. Lake No. 2010-L-033, 2011-Ohio-4171, ¶25.               “‘In

reviewing the record for sufficiency, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have



                                              5
found the essential elements of the crime proven beyond a reasonable doubt.”’” Id.,

quoting State v. Smith, 80 Ohio St. 3d 89, 113 (1997), quoting State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S.
307 (1979); see also State v. Troisi, 179 Ohio App. 3d 326, 2008-Ohio-6062, ¶9 (11th

Dist.). Where there is insufficient evidence, a conviction will be vacated. Id. at ¶55,

citing State v. Rose, 11th Dist. Lake No. 2014-L-086, 2015-Ohio-2607, ¶32.

       {¶15} A finding that a judgment is not against the manifest weight of the

evidence necessarily means the judgment is supported by sufficient evidence. State v.

Arcaro, 11th Dist. Ashtabula No. 2012-A-0028, 2013-Ohio-1842, ¶32.                Having

determined that Little’s conviction is not against the manifest weight of the evidence, it

follows that it is supported by sufficient evidence.

       {¶16} Little’s first assignment of error is without merit.

       {¶17} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                              6